Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered May 14, 1996, convicting him of assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s claim, there was no error in fail*656ing to give a supplemental charge on the defense of justification in response to a jury note. In addition, the Supreme Court meaningfully responded to the jury request for a readback of the four counts of the indictment and the law applicable to these counts (see, People v Almodovar, 62 NY2d 126; People v Malloy, 55 NY2d 296, 301-302, cert denied 459 US 847).
The defendant’s remaining contentions are without merit. Ritter, J. P., Friedmann, Krausman and McGinity, JJ., concur.